Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 13-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keays et al (US 3379156; cited by Applicant) in view of McKay (US 2014/0154595; cited by Applicant). With respect to claim 1, Keays et al disclose an underwater apparatus 11 with hull 11 and at least one buoyancy chamber 13, 14, 15, a control system (Figure 3) with conduits 17, 26-28 and floating ball check valves 18-20 configured to direct a gas (waste product) to the at least one buoyancy chamber. The buoyancy of the apparatus is controlled as is the center of buoyancy of the apparatus (Figures 1-3). Not disclosed by Keays et al is a power source that produces the waste product. McKay teaches a power source for an underwater device 10 (note also paragraphs 0004, 0023, 0025) producing a waste product 26 with release valve. It would .
Claims 2-3, 5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keays et al (US 3379156; cited by Applicant) in view of McKay (US 2014/0154595; cited by Applicant), as applied to claim 1 above, and further in view of Bagley et al (US 2007/0186837; cited by Applicant). With respect to claim 2, Keays et al does not disclose a solenoid and metering valve. Bagley et al teach a solenoid and metering valve (12 paragraphs 0022, 0027 0029) producing a waste product 26 with release valve. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Keays et al with solenoid and metering valve as taught by Bagley et al for increased flow control. The combination combines known features to achieve predictable results. With respect to claim 3, note Keays et al, note Figures 1-3 and elements 18-20. With respect to claims 5, 10-12, note Bagley et al, paragraphs 0022, 0029, 0030. 
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the .
7. 	The abstract of the disclosure is objected to because it is not on a separate sheet.  Correction is required.  See MPEP § 608.01(b).
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ness (US 6371041) shows a buoyancy control system.
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

STEPHEN AVILA
Primary Examiner
Art Unit 3617



10. 	/STEPHEN P AVILA/             Primary Examiner, Art Unit 3617